Citation Nr: 0111523	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-09 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date prior to February 27, 
1998, for a grant of service connection for tinnitus.

2.  Entitlement to an effective date prior to January 29, 
1998, for a grant of service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from April 1944 to December 
1945.

By decision of the Board in September 1999, service 
connection for bilateral hearing loss was granted.  By rating 
action of December 1999, service connection for tinnitus was 
granted with an evaluation of 10 percent, effective from 
February 27, 1998.  Additionally, it was indicated that 
service connection for bilateral hearing loss was granted 
with an evaluation of 20 percent, effective from January 29, 
1998.  In January 2000, the veteran filed a Notice of 
Disagreement as to the effective dates assigned for the 
service connected tinnitus and bilateral hearing loss.  A 
Statement of the Case was issued in January 2000.  A 
substantive appeal was filed in March 2000 with no hearing 
requested.  


FINDINGS OF FACT

1. The veteran filed a claim for service connection for 
tinnitus on February 27, 1998.  

2.  The veteran filed a claim for service connection for 
hearing loss in June 1988; this was the earliest claim 
received by the VA.

3.  By decision of the Board in February 1990, service 
connection for hearing loss was denied.  

4.  The veteran filed a claim for service connection for 
hearing loss in March 1990 which was denied by rating action 
of April 1990; a timely substantive appeal was not timely 
filed as to this decision.  

5. The veteran filed a claim to reopen the claim for service 
connection for hearing loss which was received by the RO on 
September 23, 1997.


CONCLUSIONS OF LAW

1.  An effective date prior to February 27, 1998, for the 
grant of service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5110(a), 7105 (West 1991); 
38 C.F.R. §§ 3.400(q)(1)(ii), 20.302, 20.1103 (2000).

2.  The criteria for an assignment of an effective date of 
September 23, 1997, for the grant of service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107, 5110(a), 7105 (West 1991); 38 C.F.R. §§ 
3.400(q)(1)(ii), 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At the time of the veteran's separation from service, he 
filed a claim for service connection for disabilities 
unrelated to the ear.  By rating action of April 1946, 
service connection was denied for chronic bronchitis and a 
nervous condition.  In 1949, an examination was ordered.  It 
was noted that this was an initial examination which was 
needed for rating purposes.  The examinations ordered 
included a general medical examination and special chest and 
psychiatric examinations. 

At a VA general medical examination in August 1949, the 
veteran reported his disabilities to include "chronic ear" 
incurred in the Philippines in August 1945.  His present 
complaints included slight hearing loss left ear.  The 
examination revealed his ears to be normal.  Ordinary 
conversation heard was 20/20 on the right and 20/10 on the 
left.  There was no diagnosis of hearing loss.  By rating 
action of August 1949, there was no mention of an ear 
disability.

In June 1988, the veteran filed a statement indicating that 
he was requesting reconsideration of his previously submitted 
claim for service connection for hearing loss.  The basis for 
such claim was reported to be the discovery of ten million 
military medical records.  (The undersigned notes that the 
missing records are relevant to those veterans whose service 
medical records were lost, either through a fire at a records 
center in the 1970's or for other reasons.  The veteran's 
service medical records were not lost and are contained in 
the claims folder).

By rating action of August 1988, service connection for 
hearing loss was denied, with notice to the veteran in that 
same month.  In the notice letter it was indicated that the 
veteran had not previously filed a claim for service 
connection for hearing loss.  An appeal to the Board was 
perfected as to this rating action. 

Associated with the file in April 1989 was a copy of a 
February 1946 letter from the veteran and addressed to the RO 
indicating that he was filing an informal claim for service 
connection for deafness.  Also received from the veteran was 
a copy of a travel voucher prepared by the VA for travel in 
August 1949.  (It appears that this travel voucher was for 
reimbursement of travel expenses incurred in connection with 
a VA examination that same month.)  

In April 1989, a statement dated in July 1988 was received 
from Frank J. Raffaele, MD.  He reported that the veteran was 
seen in August 1974 complaining of being hard of hearing, 
which had been getting worse since his discharge from the 
service.  The veteran had been exposed to gun blasts in 
service, and he had hearing difficulties following this.  His 
hearing did return slowly, though never back to normal.  
Audiometry tests showed marked sensorineural hearing loss in 
both ears, but more so in the left ear.  Additionally, a 
large perforation in the superior quadrant was seen.  The 
perforation and the hearing loss most certainly could be 
attributed to the gun fire while in the service and it was 
service connected.
 
By decision of the Board in February 1990, service connection 
for bilateral ear disability, including hearing loss, was 
denied.

In March 1990, the veteran filed a claim for service 
connection for hearing loss as aggravated by service, rather 
than originating in service.

In April 1990, the RO sent a letter to the veteran indicating 
that aggravation was always considered when the evidence does 
not show direct incurrence, and therefore, the veteran's 
claim could not be amended.  The veteran was directed to 
provide new and material evidence should he want to reopen 
the issue.  Procedural and appellate rights were provided to 
the veteran regarding the letter.  

In April 1990, the veteran filed a Notice of Disagreement as 
to the April 1990 letter.  In June 1990, a statement of the 
case was issued.  Received in July 1990 was a statement from 
the veteran where he indicated he was responding to the June 
1990 notice letter accompanying the June 1990 statement of 
the case and he requested a 90 day extension to the time 
allotted to complete his appeal.  

In August 1990, the RO sent the veteran a letter indicating 
to him that he had until April 3, 1991 to either complete or 
reopen his appeal on the decision not to amend his claim.  

Received on September 23, 1997 was a claim from the veteran 
indicating that he wanted to reopen his claim for service 
connection for hearing loss.

Included in the claims file in December 1997 were VA 
treatment records, including a record from February 1990, 
where the veteran was seen for treatment for bilateral 
sensorineural hearing loss.  It was additionally noted that 
the veteran complained of occasional tinnitus.  Additionally, 
a September 24, 1997 record indicates that the veteran had a 
history of 50 plus years of decreased hearing.  He had had a 
two week ear infection in service and was a gunner.  His last 
audiogram was in February 1990 at which time he was diagnosed 
with bilateral sensorineural hearing loss.  It was indicated 
that the VA Regional Office should be contacted regarding the 
evaluation and service connection status for hearing loss.  

By rating action of December 1997, it was indicated that new 
and material evidence adequate to reopen the claim for 
service connection for hearing loss had not been submitted.  
There was notice to the veteran of this decision in December 
1997.

Received on January 29, 1998, was a statement from the 
veteran's representative wherein it was requested that an 
attached medical note be considered for the hearing loss 
claim for the veteran.  It was requested that the information 
be considered new and material evidence and that the 
veteran's claim be reopened.

By rating action of February 1998, service connection for 
hearing loss was denied.  In February 1998, the veteran filed 
a Notice of Disagreement to the February 1998 rating action.  
An appeal was subsequently perfected.

On February 27, 1998, the veteran filed a claim for service 
connection for tinnitus.

At an RO hearing in April 1998, the veteran testified that he 
filed a claim for service connection for hearing loss in 
1949, after service; however, he did not receive a response.  
He was informed that there were no records.  He reported that 
he filed again in 1987.

By rating action of June 1998, service connection for 
tinnitus was denied, with notice to the veteran in June 1998.  
A timely perfected appeal was filed as to this issue.

By decision of the Board in September 1999, it was determined 
that new and material evidence had been submitted to reopen a 
claim for service connection for bilateral hearing loss and 
service connection for bilateral hearing loss was granted.  
It was noted that the appeal arose from December 1997 and 
February 1998 rating decisions of the RO.

By rating action of December 1999, service connection for 
tinnitus was granted and an evaluation of 10 percent was 
assigned effective from February 27, 1998.  It was indicated 
that the appeal as to this issue was satisfied.  
Additionally, an evaluation of 20 percent was assigned for 
bilateral hearing loss, effective from January 29, 1998.  The 
current appeal to the Board arises from the effective dates 
for service connection assigned by this action.

In his January 2000 Notice of Disagreement, the veteran 
contended that the effective date should be June 29, 1988, 
when he submitted his initial claim and submitted the letter 
from Dr. Raffaele, stating that it was his professional 
opinion that the veteran's hearing loss most certainly could 
be attributed to gun fire while in the service.

In a March 2000 statement, the veteran indicated that he was 
requesting an effective date of December 13, 1945 for service 
connection for hearing loss and tinnitus, the date of his 
discharge from the service.

In the March 2000 substantive appeal, the veteran again 
contended that June 29, 1988 should be the effective date for 
his claims.  He noted that this was when he initially 
submitted his claim for hearing loss and when he submitted 
the statement from Dr. Raffaele who reported that he was of 
the opinion that the veteran's hearing loss was attributable 
to gun fire while in the service.

II.  Analysis

At the outset, it is noted that during the pendency of this 
appeal, a significant change in the law was effectuated.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefined and expanded 
the obligations of VA with respect to its duty to assist 
claimants for benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the VCAA, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  In this case, the veteran has been notified of the 
criteria pertaining to effective dates, and he has not 
referenced any evidence which might change the outcome of his 
claim.  

Based on the foregoing, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed, as this is a case in which the laws and regulations, 
as opposed to the facts, govern its disposition.  As well, VA 
has a duty under the VCAA to assist the appellant in 
obtaining evidence necessary to substantiate his claim, but 
in this instance he has not referenced any missing evidence 
that might aid his claim or might otherwise affect the 
outcome of this matter.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefor.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (2000).

The undersigned notes further that 38 U.S.C.A. § 5101(a) 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid, see Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998), and that the mere presence of 
medical evidence in the record does not establish an intent 
on the part of the veteran to seek service connection for the 
benefit in question.  See Brannon v. West, 12 Vet. App. 32, 
34-5 (1998); Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  
While the Board must interpret the veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the veteran.  Brannon at 35; see Talbert 
v. Brown, 7 Vet. App. 352, 356-57 (1995).

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2000).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (2000).  If a claim for 
disability compensation has been granted with respect to 
service connection, but disallowed as noncompensable, certain 
medical evidence received by VA, which evidences "a 
reasonable probability of entitlement to benefits," may be 
accepted as the date of receipt of an informal claim to 
reopen or for increased benefits.  38 C.F.R. § 3.157(a), 
(b)(2)-(3) (2000).  When determining the effective date of an 
award of compensation benefits, the Board is required to 
review all the communications in the file, after the last 
final disallowance of the claim, that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. at 196, 198 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
1991).  

A.  Tinnitus

The veteran contends that service connection for tinnitus 
should be made effective as of either the date of his 
discharge from service in December 1945 or June 29, 1988, 
when he originally filled a claim for service connection for 
hearing loss.  However, in this case, the first date a claim 
was filed for tinnitus was February 27, 1998.  There is no 
showing from the record that an informal claim for this 
disability was filed prior to that date.  Therefore, as the 
date of the original claim for service connection for 
tinnitus was February 27, 1998, the Board finds no basis to 
assign an effective date earlier than this date.  

B.  Bilateral Hearing Loss

The veteran contends that service connection for bilateral 
hearing loss should be made effective as of either the date 
of his discharge from service in December 1945 or June 29, 
1988, when he originally filled a claim for service 
connection for hearing loss.  However, while the veteran did 
file a claim for service connection for hearing loss in June 
1988, the issue of service connection for an ear disability, 
including hearing loss was denied by decision of the Board in 
February 1990.  Therefore, as there was a final decision, 
benefits are not payable based upon the June 28, 1988 claim.  
The veteran's subsequent claim for service connection for 
hearing loss based on aggravation filed in March 1990 was 
denied by letter in April 1990 and while a timely Notice of 
Disagreement was filed, and a statement of the case was 
issued, a timely substantive appeal was not filed.  
Therefore, the April 1990 decision is final and no benefits 
may be payable based upon the March 1990 claim.  
Additionally, the veteran argues that a copy of letter he 
wrote to the VA in February 1946 claiming service connection 
for deafness should be considered the date of claim, even 
though the VA denies ever having received this claim.  
Assuming for argument sake that this letter represents a 
pending claim, such claim was adjudicated by the decision of 
the Board in April 1990, and benefits are not payable based 
upon that claim.

On September 23, 1997, the veteran requested to reopen his 
claim for service connection for hearing loss.  There was a 
rating action following this request to reopen in December 
1997, and the veteran submitted additional evidence in 
support of his claim on January 29, 1998.  In February 1998, 
there was another rating action denying service connection 
for hearing loss.  Following a timely filed appeal, the case 
came before the Board.  In the Board decision, it was 
indicated that the claim stemmed from both the December 1997 
and February 1998 rating actions, indicating that the 
December 1997 decision was not final, and that the appeal 
followed the claim filed on September 23, 1997.  However, 
following the September 24, 1999 Board decision, in the 
rating action granting service connection for hearing loss, 
it was determined that the effective date was January 29, 
1998, presumably the date of the veteran's communication 
submitting additional evidence in support of his claim.  As 
the undersigned finds that the appeal stemmed from the 
September 23, 1997 claim to reopen the claim for service 
connection for hearing loss, the effective date for the grant 
of service connection for that disability should therefore be 
September 23, 1997 and the veteran's appeal is granted to 
that extent.


ORDER

An effective date earlier than February 27, 1998, for a grant 
of entitlement to service connection for tinnitus is denied.

An effective date of September 23, 1997 for the grant of 
service connection for bilateral hearing loss is granted 
subject to the laws and regulations governing the payment of 
monetary benefits.

 

		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

